DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11, 14-18, 20, 24, 27-31, 33, and 27 of U.S. Patent No. 9,525,811 (“the ’811 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are an obvious variant thereof.
Claim of the instant application
Corresponding claim of the ’811 patent
1-5
6
7
8-10
11-15
16
17
18-20
21-25
26
27
28-30
27-35
37
33
27
1-5
11
7
1
14-18
24
20
14


Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 16-20, 25, 31-35, and 40 of U.S. Patent No. 9,781,321 (“the ’321 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are an obvious variant thereof.
Claim of the instant application
Corresponding claim of the ’321 patent
1-5
6
7
8-10
11-15
16
17
18-20
21-25
26
27
28-30
31-35
40
32
31
1-5
10
2
1
16-20
25
17
16


Claims 1, 11, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 29 of U.S. Patent No. 11,070,710 (“the ’710 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are an obvious variant thereof. Claims 1, 11, and 21 of the instant application correspond to claims 29, 1, and 15, respectively of the ’710 patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11-15, 17, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald (US 2019/0175555 A1) in view of Zhao (US 2013/0162862 A1). 

Claim 1, Mahowald teaches a mobile device for capturing one or more digital images of a subject (camera 120 to generate digital images; paragraph 0024, 0031), the mobile device comprising:
an image sensor (embedded camera 262 facing a user; paragraph 0052 and Fig. 2c);
a display device (“display screen;” paragraph 0032);
a memory (imaging device 110 can include a memory; paragraph 0023); and
a processor coupled to the memory (processor 112; paragraph 0023 and Fig. 1), the processor being configured to:
receive a command to capture the one or more digital images (inherent in the device of Mahowald capable of receiving user instructions, paragraph 0027-0028, and capable of capturing digital images, see flowchart of Fig. 3 and step 310; paragraph 0054-0055);
cause the display device to output, in a dynamic illumination mode and based on a preexisting illumination condition (imaging system can provide illumination based on generated ambient light parameters; paragraph 0073-0074), an illumination image in response to the command to capture the one or more digital images of the subject (portion of screen 264 can be set to an illumination level based on the level of ambient light detected by one or more photodetectors 268; paragraph 0052), wherein the subject is not depicted by the display device while the illumination image is output by the display device (image 266 can be blackened momentarily during the exposure; paragraph 0053. That is, the image of the subject is momentarily not depicted on the display); and
cause the image sensor to receive the one or more digital images of the subject while the subject is illuminated by the illumination image (an image is captured while illumination is provided; paragraph 0079).
Mahowald is silent regarding a determination that the one or more digital images include the subject.
Zhao teaches a mobile device (see Fig. 1) for capturing an image of a user (see paragraph 0018-0019) and a display (touch-sensitive screen; paragraph 0018, 0025), and determining that the one or more digital images include the subject (captured object may be primary user’s face or another user’s face; see paragraph 0018-0019. “Detection of a recognized reference object using any suitable image recognition technology” may also be implemented, see paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Zhao with that of Mahowald in order to present an intuitive user-interface to a user and to provide appropriate color correction to an image of a user’s face (see paragraph 0019-0021 of Zhao). 

Claim 2, Zhao further teaches wherein the processor is further configured to: invoke a face-detection algorithm to determine that the one or more digital images include the subject (image recognition technology to detect a recognized reference object; see paragraph 0038).

Claim 3, Mahowald further teaches wherein the illumination image is based on an even distribution of colored light (the system may adjust one or more lights to ensure than the image is evenly illuminated; see steps 330 and 340 of Fig. 3, paragraph 0057-0059).

Claim 4, Mahowald further teaches wherein the illumination image comprises a white color (remainder of screen 264 can be set to bright white light; paragraph 0052 and Fig. 2c).

Claim 5, Mahowald further teaches wherein the command comprises a gesture or a motion of the subject (user interface ban receive instructions from a user if the display is a touch-screen; paragraph 0032).

Claim 7, Mahowald in view of Zhao teaches the mobile device of claim 1, Zhao further teaches wherein the subject comprises a face of a person (captured object may be primary user’s face or another user’s face; see paragraph 0018-0019),
Mahowald further teaches wherein the illumination image is based on the face of the person depicted in a test image (output of screen 264 is based on digital image captured in step 310, see paragraph 0055. See image 266 of a face in Fig. 2C).

Claims 11-15 and 17 are analyzed and rejected as method claims for performing the functions of the devices of claims 1-5 and 7, respectively.
Claims 21-25 and 27 are analyzed and rejected as non-transitory computer-readable medium claims that, when executed by a processor of a mobile device, perform the functions of the devices of claims 1-5 and 7, respectively. 

Claim(s) 6, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald in view of Zhao, and further in view of Lee (US 2011/0317988 A1). 

Claim 6, Mahowald in view of Zhao teaches the mobile device of claim 1, but is silent regarding wherein the processor is further configured to: determine an intensity of the illumination image based on a distance between the subject and the mobile device.
Lee teaches wherein determining illumination comprises: 
Determining an intensity of the illumination based on a distance between the subject and the mobile device (“The flash 708 adjusts light intensity according to control of the controller 710 to emit light. At this time, the flash 708 adjusts the light intensity according to the distance between the camera and the subject;” paragraph 0044). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of adjusting illumination intensity of Lee with the display illumination of a user of Mahowald and Zhao in order to improve saturation of light intensity at short distance and to prevent lack of light intensity when the user is distanced further from the camera and illumination device (see paragraph 0048 and 0007 of Lee). 

Claim 16 is analyzed and rejected as a method claim for performing the functions of the device of claim 6. 
Claim 26 is analyzed and rejected as a non-transitory computer-readable medium claim that, when executed by a processor of a mobile device, perform the functions of the device of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696